DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-14, 16-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-3, 5 of U.S. Patent No. 9,211,144 B2 in view of Jones et al. (U.S. Pub. No. 2007/0083201 A1, hereinafter “Jones”). 
Patent claim 1, discloses regarding claims 1-2, 6-7, a cross connector system for use in spine surgery, the system including: a first rod extending longitudinally along a spine; a second rod extending longitudinally along the spine; a cross connector comprising: first and second hooks each having a throat partially defined by a respective shanks, said throats receiving the respective first rod and second rod, said throats each including an opening generally facing toward one another; a flexible connector secured to the first hook and extending to the second hook, said first and second hooks each including a passage for receiving the flexible connector; and a rigid connector secured to and extending between the first and second hooks to fix a distance of separation between the first hook and the second hook, wherein the cross-connector extends generally perpendicularly to the first and second rods wherein the flexible connector includes a first end and a second end, the second end configured as a free end that extends beyond the shank and configured to receive a tool for tensioning wherein the rigid connector having a pair of fingers on opposite ends thereof with each pair of fingers having a channel therebetween for receiving a respective said hook shank therein.
Patent claim 2, discloses regarding claim 3, wherein the hooks each including a said shank, a bight portion, a leg portion and a latch portion with the latch portion extending toward the shank forming a mouth opening into the throat with a size smaller than the throat to provide a resiliently deformable lock for retaining a rod in the throat.
Patent claim 3, discloses regarding claims 9-11, 16-17, and 19-20, wherein the rigid connector including a groove with an open side extending between the channels and receiving the flexible connector therein.
Patent claim 5, discloses regarding claims 8 and 18, wherein one of said fingers on each end on the rigid connector being positioned between a respective said hook shank and a rod when a rod is positioned in a respective said throat.
Patent claims 1 and 3, fails to explicitly disclose, regarding claims 1 and 11, wherein the system includes a first pair of screw mounts and a second pair of screw mounts; wherein the first and second rod are disposed between the respective pair of screw mounts. Patent claims 1 and 3, further fail to disclose, regarding 4, wherein the first hook includes one or more rounded edges; regarding 5, wherein the first hook comprises a latch having an inclined surface; regarding 12, wherein the first throat is defined by a first latch and the second throat is defined by a second latch; regarding 13, wherein the first latch comprises a first angled surface and the second latch comprises a second angled surface; regarding 14, wherein the first throat is defined by a shank, a bight, a leg and a latch.
Jones discloses a cross connector system (see Fig. 1) for use in spine surgery (see Fig. 1) with a first rod (103) extending longitudinally along a spine (see Fig. 1) and a second rod (103) extending longitudinally along the spine (see Fig. 1), wherein the system includes a first pair of screw mounts (106) and a second pair of screw mounts (106); wherein the first and second rod are disposed between the respective pair of screw mounts (see Fig. 1) in order to enable the surgeon to affix the longitudinal rods to the vertebrae and support and/or immobilize the spine in one or move levels (see para. [0020]). Jones further discloses a cross connector (109) comprising: first and second hooks (112, see Fig. 1), wherein first hook includes one or more rounded edges (see annotated Fig. 2 below); wherein the first hook comprises a latch having an inclined surface (see annotated Fig. 2 below); wherein the first throat is defined by a first latch and the second throat is defined by a second latch (see annotated Fig. 2 below);  wherein the first latch comprises a first angled surface (see annotated Fig. 2 below) and the second latch comprises a second angled surface (see annotated Fig. 2 below); wherein the first throat is defined by a shank, a bight, a leg and a latch (see annotated Fig. 2 below) in order to provide hooks that better conform to the geometry and shape of the longitudinal rods and anatomy of the spine (see para. [0025]).

    PNG
    media_image1.png
    390
    881
    media_image1.png
    Greyscale


	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system in Patent claims 1 and 3 to include a first pair of screw mounts and a second pair of screw mounts in view of Jones in order to enable the surgeon to affix the longitudinal rods to the vertebrae and support and/or immobilize the spine in one or move levels. And it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the hooks in Patent claims 1 and 3 to include a shank, a bight, a leg and a latch having one or more rounded edges, and an inclined / angled surface in view of Jones in order to provide hooks that better conform to the geometry and shape of the longitudinal rods and anatomy of the spine (see para. [0025]).

Claim(s) 15 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-3, 5 of U.S. Patent No. 9,211,144 B2 in view of Jones, as applied to claim 1 above, and in further view of Paul (U.S. Pub. No. 2005/0261686 A1, hereinafter “Paul”). 
Patent claim 1 discloses all of the features of the claimed invention, as previously set forth above, except regarding 15, wherein the flexible connector comprises a metal cable.
Paul discloses a flexible connector (36, see Fig. 3) extending between first and second hooks (22, see Fig. 1), wherein the flexible connect is a metal cable (see para. [0075]) in order to provide a material capable of providing the desired level of flexing and flexural resistance (see para. [0072]) and a material that is both bio-stable and bio-compatible (see para. [0093]). 
It would have been obvious to one having ordinary skill of the art at the time the invention was made to modify flexible connector in Patent claim 1 to be a metal cable in view of Paul in order to provide a material capable of providing the desired level of flexing and flexural resistance and a material that is both bio-stable and bio-compatible.

Claim(s) 1-14, 16-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-5, 7-10 of U.S. Patent No. 10,182,850 B2 in view of Jones et al. (U.S. Pub. No. 2007/0083201 A1, hereinafter “Jones”).
Patent claim 1, discloses regarding claims 1, 6, 11 and 16, a spinal implant system comprising: a first hook; a second hook; a flexible connector extending between the first hook and the second hook; a rigid portion positioned between the first and second hooks, the rigid portion having an upper surface facing away from the first and second hooks, a lower surface facing toward the first and second hooks, a first side surface connecting the upper and lower surfaces, and a second side surface connecting the upper and lower surfaces; and a tensioning tool having a handle and a shaft for applying tension on the flexible connector, wherein at least one of the first or second side surfaces of the rigid portion includes a channel to receive at least a portion of the flexible connector to limit vertical movement of the flexible connector, and wherein the flexible connector is positioned between the upper surface and the lower surface of the rigid portion.
Patent claim 2, discloses regarding claim 2, wherein the first hook comprises a throat for receiving a rod therein.
Patent claim 3, discloses regarding claims 3, 12 and 14, wherein the throat is defined by a shank, a bight, a leg and a latch.
Patent claim 4, discloses regarding claims 4 and 13, wherein the first hook includes one or more rounded edges.
Patent claim 5, discloses regarding claim 5, wherein the first hook comprises a latch having an inclined surface.
Patent claim 7, discloses regarding claims 9 and 19, wherein the rigid portion comprises an open sided groove.
Patent claim 8, discloses regarding claims 10 and 20, wherein the open sided groove is configured to receive the flexible connector therein.
Patent claim 9, discloses regarding claims 7 and 17, wherein the rigid portion comprises a first end portion and a second end portion, wherein each of the first end portion and the second end portion includes a pair of fingers with a channel formed therebetween.
Patent claim 10, discloses regarding claims 8 and 18, wherein each of the pair of fingers is configured to receive a shank of either the first hook or the second hook.
Patent claim 1 fails to disclose, regarding claims 1 and 11, wherein the system includes a first pair of screw mounts and a second pair of screw mounts; wherein the system includes a first and a second rod that are disposed between the respective pair of screw mounts.
	Jones discloses a cross connector system (see Fig. 1) for use in spine surgery (see Fig. 1) with a first rod (103) extending longitudinally along a spine (see Fig. 1) and a second rod (103) extending longitudinally along the spine (see Fig. 1), wherein the system includes a first pair of screw mounts (106) and a second pair of screw mounts (106); wherein the first and second rod are disposed between the respective pair of screw mounts (see Fig. 1) in order to enable the surgeon to affix the longitudinal rods to the vertebrae and support and/or immobilize the spine in one or move levels (see para. [0020]). 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system in Patent claim 1 to include a first pair of screw mounts and a second pair of screw mounts in view of Jones in order to enable the surgeon to affix the longitudinal rods to the vertebrae and support and/or immobilize the spine in one or move levels. 

Claim(s) 15 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-3, 5 of U.S. Patent No. 10,182,850 B2 in view of Jones, as applied to claim 1 above, and in further view of Paul (U.S. Pub. No. 2005/0261686 A1, hereinafter “Paul”). 
Patent claim 1 discloses all of the features of the claimed invention, as previously set forth above, except regarding 15, wherein the flexible connector comprises a metal cable.
Paul discloses a flexible connector (36, see Fig. 3) extending between first and second hooks (22, see Fig. 1), wherein the flexible connect is a metal cable (see para. [0075]) in order to provide a material capable of providing the desired level of flexing and flexural resistance (see para. [0072]) and a material that is both bio-stable and bio-compatible (see para. [0093]). 
It would have been obvious to one having ordinary skill of the art at the time the invention was made to modify flexible connector in Patent claim 1 to be a metal cable in view of Paul in order to provide a material capable of providing the desired level of flexing and flexural resistance and a material that is both bio-stable and bio-compatible.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 11-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jones et al. (U.S. Pub. No. 2007/0083201 A1, hereinafter “Jones”) in view of Paul et al. (U.S. Pub. No. 2005/0261686 A1, hereinafter “Paul”). 
Jones discloses, regarding claim 1, a spinal implant system (see Fig. 1) comprising: a first pair of screw mounts (106, see Fig. 1); a second pair of screw mounts (106, see Fig. 1); a first rod (103) disposed between the first pair of screw mounts (see Fig. 1); a second rod (103) disposed between the second pair of screw mounts (see Fig. 1); a first hook (112) disposed between the first pair of screw mounts (see Fig. 1); a second hook (112) disposed between the second pair of screw mounts (see Fig. 1); and a rigid connector (109, see Fig. 1).
Regarding claim 2, wherein the first hook comprises a throat for receiving the first rod therein (see annotated Fig. 2 below).

    PNG
    media_image2.png
    390
    881
    media_image2.png
    Greyscale

Regarding claim 3, wherein the throat is defined by a shank, a bight, a leg and a latch (see annotated Fig. 2 above).
Regarding claim 4, wherein the first hook includes one or more rounded edges (see annotated Fig. 2 above).
Regarding claim 5, wherein the first hook comprises a latch having an inclined surface (see annotated Fig. 2 above).
Regarding claim 6, wherein the rigid connector is positioned between the first hook and the second hook (see Fig. 1). 
Jones discloses, regarding claim 11, a spinal implant system (see Fig. 1) comprising: a first pair of screw mounts (106, see Fig. 1); a second pair of screw mounts (106, see Fig. 1); a first rod (103) disposed between the first pair of screw mounts (see Fig. 1); a second rod (103) disposed between the second pair of screw mounts (see Fig. 1); a first hook (112), wherein the first hook includes a first throat for receiving the first rod (see annotated Fig. 2 above); a second hook (112), wherein the second hook includes a second throat for receiving the second rod (see annotated Fig. 2 above); and a rigid connector (109, see Fig. 1).
Regarding claim 12, wherein the first throat is defined by a first latch and the second throat is defined by a second latch (see annotated Fig. 2 above).
Regarding claim 13, wherein the first latch comprises a first angled surface (see annotated Fig. 2 above) and the second latch comprises a second angled surface (see annotated Fig. 2 above).
Regarding claim 14, wherein the first throat is defined by a shank, a bight, a leg and a latch (see annotated Fig. 2 above).
Regarding claim 16, wherein the rigid connector is positioned between the first hook and the second hook (see Figs. 1-2).
Jones fails to disclose, regarding claims 1 and 11, a flexible connector extending between the first hook and the second hook, wherein the flexible connector is configured to receive a tension; and wherein the rigid connector includes a channel configured to receive at least a portion of the flexible connector to limit vertical movement of the flexible connector; and regarding claim 15, wherein the flexible connector comprises a metal cable.
Paul discloses a rod (14, see Fig. 1) mounted between two hooks (22) to include rigid rod portions (46, see Figs. 6-7) with flexing portions (48) and a flexible connector metal cable (36, see para. [0075]) received in a channel of the rigid connector (see Fig. 3, note channel that 36 extends through) in order to provide a spinal support that enables for transfer while providing limited and controlled movement across the treated portion of the spine and providing sufficient resistance to transverse lateral movement of the rod (see paras. [0018] and [0065]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the rigid connector in Jones to include rigid portions and a flexible connector / metal cable received in a channel in view of Paul in order to provide a spinal support that enables for transfer while providing limited and controlled movement across the treated portion of the spine and providing sufficient resistance to transverse lateral movement of the rod. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Calvosa et al. (U.S. Pub. No. 2012/0136394 A1) discloses a vertebral stabilizer with a rod element and cord. 
Hochschuler et al. (U.S. Pub. No. 2009/0204150 A1) discloses a spinal implant with a rod element and resilient arms. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/M.C.E/           Examiner, Art Unit 3773                                                                                                                                                                                             	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773